Exhibit 10.44

 

[LETTER HEAD APPEARS HERE]

 

SCHEDULE

 

to the

 

ISDA MASTER AGREEMENT

 

This is the Schedule to that certain ISDA Master Agreement dated as of July 8,
2004 between Banknorth, N.A. (“Party A”) and Brookstone Company, Inc., a New
Hampshire Corporation (“Party B”).

 

PART 1

 

Termination Provisions

 

In this Agreement:

 

(A) “Specified Entity” means “affiliates” in relation to Party A and to Party B.

 

(B) “Specified Transaction” will have the meaning specified in Section 12 of
this Agreement.

 

(C) The “Cross-Default” provisions of Section 5(a)(vi) of this Agreement will
apply to Party A and to Party B.

 

“Specified Indebtedness” means, with respect to Party B, any indebtedness owed
by Party B to Party A under that Real Estate Promissory Note dated August 24,
2004 (as amended, supplemented or modified the “Note”); and with respect to
Party A such term shall not include obligations in respect of deposits received
in the ordinary course of Party A’s banking business.

 

“Threshold Amount” means with respect to Party A 3% of shareholders’ equity and
with respect to Party B any Specified Indebtedness; provided that with respect
to obligations owed by Party B to Party A and its affiliates the Threshold
Amount shall mean $0.

 

“Shareholders’ Equity” means, with respect to an entity, at any time, the sum
(as shown in its most recent annual audited financial statements) of (i) its
capital stock (including preferred stock outstanding, taken at par value, (ii)
its capital surplus and (iii) its retained earnings, minus (iv) treasury stock,
each to be determined in accordance with generally accepted accounting
principles.

 

(D) The “Credit Event Upon Merger” provisions of Section 5(b)(ii) of this
Agreement will apply to Party A and to Party B.

 

(E) The “Automatic Early Termination” provision of Section 6(a) of this
Agreement will not apply to Party A or to Party B.

 

(F) Payments on Early Termination. For the purpose of Section 6(e) of this
Agreement: (i) Market Quotation will apply and (ii) Second Method will apply.

 

(G) Additional Termination Event will apply. The following shall constitute an
Additional Termination Event for which Party B shall be the sole Affected Party:

 

(i) Party B has repaid all amounts owed to Party A under the Note and Party A
has no further obligation to provide any additional credit extension to Party B
under that Real Estate Loan Agreement by and between Party A and Party B dated
August 24, 2004 (as amended, supplemented or modified, the “Loan Agreement”).



--------------------------------------------------------------------------------

[LETTER HEAD APPEARS HERE]

 

PART 2

 

Agreement to Deliver Documents

 

For the purposes of Section 4(a) of this Agreement, the parties agrees that the
following documents will be delivered:

 

Party Required to
Deliver Document

--------------------------------------------------------------------------------

  

Form/Document/Certificate

--------------------------------------------------------------------------------

  

Date by which

to be delivered

--------------------------------------------------------------------------------

   Covered by
Section 3(d)
Representation


--------------------------------------------------------------------------------

Party B

   Resolution adopted by the Board of Directors, certified by the Secretary or
an Assistant Secretary, authorizing the execution, delivery and performance of
this Agreement and each Confirmation    Concurrent with the execution of this
Agreement and upon request with respect to Confirmations    Yes

Party B

   Specimen signature certificate of the Secretary or an Assistant Secretary,
setting out names and specimen signatures of each person or persons authorized
on behalf of the party to execute and deliver this Agreement and each
Confirmation    Concurrent with the execution of this Agreement and upon request
with respect to Confirmations    Yes

Party B

   The Credit Support document(s), if any, listed in Part 3, Section (C)   
Concurrent with the execution of this Agreement    Yes

Party B

   IRS Form W-9, or any successor form thereto    Concurrent with the execution
of this Agreement, promptly upon reasonable demand by Party A and promptly upon
learning that any such form previously provided by Party B has become obsolete
or incorrect.    Yes Party B and Credit Support Provider of Party B    Such
other documents as Party A may reasonably request in connection with each
transaction.    Promptly upon request.    Yes

 

PART 3

 

Miscellaneous

 

(A) Addresses for Notices. For the purpose of Section 10(a) of this Agreement:

 

Address for notices or communications to Party B:

 

Address:

  Brookstone Company, Inc.     One Innovation Way     Merrimack, NH 03054    
Fax No.: 603-577-8002     Phone No.: 603-577-8012     Attention: Thomas Moynihan

 

2



--------------------------------------------------------------------------------

[LETTER HEAD APPEARS HERE]

 

Address for notices or communications to Party A:

 

Address:

  Banknorth, N.A.     Two Portland Square     P.O. Box 9540     Portland, ME
04112-9540     Fax No.: (207) 761-8686     Phone No.: (207) 756-6895    
Attention: Swap Documentation Group

 

Any notice, demand or other communication to be provided by Party A pursuant to
this Agreement (including, without limitation, any notice, demand or
communication pursuant to Section 6(a) or Section 6(b)(iii) of this Agreement)
shall be sent to the address of Party B provided in this Part 3(A)
notwithstanding the death of Party B, the adjudication of Party B as incompetent
or the appointment of a guardian with respect to the affairs of Party B. Any
failure by Party B or any guardian, conservator, executor, administrator or
other similarly appointed person to receive any such notice, demand or
communication shall in no way abrogate, invalidate or otherwise affect the
validity or enforceability of the notice, demand or communication or the matters
set forth therein, including, without limitation, the designation of an Event of
Default, Termination Event, Early Termination Date or any other such matter.

 

(B) Calculation Agent. The Calculation Agent is Party A. No failure by Party A
to perform any duties of the Calculation Agent under this Agreement shall be
construed as an Event of Default under this Agreement.

 

(C) Credit Support Document. The following are Credit Support Document(s) with
respect to Party B:

 

(i) The Real Estate Loan Agreement between Party A and Party B dated August 24,
2004, as the same may be amended, supplemented, modified, renewed, replaced,
consolidated, substituted or extended from time to time.

 

(ii) The Real Estate Promissory Note between Party A and Party B dated August
24, 2004, as the same may be amended, supplemented, modified, renewed, replaced,
consolidated, substituted or extended from time to time.

 

(iii) The Mortgage and Security Agreement between Party A and Party B dated
August 24, 2004, as the same may be amended, supplemented, modified, renewed,
replaced, consolidated, substituted or extended from time to time.

 

Party B agrees that the collateral securing the obligations of Party B to Party
A described in the Credit Support Document(s) shall also secure the obligations
of Party B to Party A under this Agreement. The obligations of Party B to Party
A under this Agreement shall rank pari-passu with all other obligations
described in the Credit Support Document(s).

 

The Credit Support Document(s) (as amended from time to time) are incorporated
herein and form a part of this Agreement to the extent that such Credit Support
Document(s) relate to the Transactions governed by this Agreement.

 

(D) Credit Support Provider.

 

       Credit Support Provider means in relation to Party A: None.

 

       Credit Support Provider means in relation to Party B: None.

 

(E) Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York without reference to choice of
law doctrine.

 

3



--------------------------------------------------------------------------------

[LETTER HEAD APPEARS HERE]

 

(F) Netting of Payments. Subparagraph (ii) of Section 2(c) of this Agreement
will apply to the Transactions.

 

(G) “Affiliate” will have the meaning specified in Section 12 of this Agreement
and shall exclude any broker/dealer affiliates with respect to Party A.

 

PART 4

 

Other Provisions

 

(A) Confirmations. Notwithstanding anything to the contrary in this Agreement:

 

(i) The parties hereto agree that with respect to each Transaction hereunder a
legally binding agreement shall exist from the moment that the parties hereto
agree on the essential terms of such Transaction, which the parties anticipate
will occur by telephone.

 

(ii) For each Transaction Party A and Party B agree to enter into hereunder,
Party A shall promptly send to Party B a Confirmation, substantially in the form
of Exhibit I setting forth the terms of such Transaction. Party B shall execute
and return the Confirmation to Party A or request correction of any error within
five Business Days of receipt. Failure of Party B to respond within such period
shall not affect the validity or enforceability of such Transaction and shall be
deemed to be an affirmation of such terms.

 

(B) Definitions. For each Transaction (unless otherwise specified in the
relevant Confirmation for that Transaction) all provisions of the 2000 ISDA
Definitions (as published by the International Swaps & Derivatives Association,
Inc.), including the Annex to the 2000 ISDA Definitions, are hereby incorporated
by this reference into this Agreement and shall form a part hereof as if set
forth in full herein.

 

(C) Notice of Event of Default. Each party agrees, upon learning of the
occurrence of any event or commencement of any condition that constitutes (or
that with the giving of notice or passage of time or both would constitute) an
Event of Default with respect to that party, promptly to give the other party
notice of such event or condition.

 

(D) Additional Representations. Section 3 of this Agreement is hereby amended by
adding at the end thereof the following subsections (e) through (i):

 

“(e) Eligible Contract Participant. It is an “eligible contract participant” as
that term is defined in Section 1(a)(12) of the Commodity Exchange Act (7 U.S.C.
1(a)(12)) and was not formed solely for the purposes of constituting an
“eligible contract participant.”

 

“(f) Line of Business. It has entered into this Agreement (including each
Transaction evidenced hereby) in conjunction with its line of business
(including financial intermediation services) or the financing of its business.”

 

“(g) No Agency. It is entering into this Agreement, any Credit Support Document
to which it is a party, each Transaction and any other documentation relating to
this Agreement or any Transaction as principal (and not as agent or in any other
capacity, fiduciary or otherwise).”

 

“(h) Creditworthiness. The economic terms of this Agreement, and Credit Support
Document to which it is a party, and each Transaction have been individually
tailored and negotiated by it, and the creditworthiness of the other party was a
material consideration in its entering into or determining the terms of this
Agreement, such Credit Support document, and such Transaction.”

 

4



--------------------------------------------------------------------------------

[LETTER HEAD APPEARS HERE]

 

“(i) Party B makes the following representation (which shall be deemed repeated
on any date on which any Transactions under this Agreement are outstanding):

 

it is a corporation organized under the laws of the State of New Hampshire and
agrees to provide Party A with an IRS Form W-9 (or successor form) upon
execution and delivery of the Agreement; (ii) promptly upon reasonable demand by
Party A; and (iii) promptly upon learning that any Form W-9 (or successor form)
previously provided has become obsolete or incorrect.”

 

(E) Right of Setoff. Section 6 of this Agreement is amended by adding the
following new Section 6(f):

 

  “(f) Set-off. Any amount (the “Early Termination Amount”) payable under
Section 6(e) by one party (“Party X”) or its Affiliates to other party that is
either the Defaulting Party or the one Affected Party (“Party Y”), will, at the
option of Party X (and without prior notice to Party Y), be reduced by its
set-off against any amount(s) (the “Other Agreement Amount”) payable (whether at
such time or in the future or upon the occurrence of a contingency) by Party Y
to Party X or its Affiliates (irrespective of the currency, place of payment or
booking office of the obligation) under any other agreement(s) between Party X
and its Affiliates and Party Y or instrument(s) or undertaking(s) issued or
executed by one party to, or in favor of, the other party (and the Other
Agreement Amount will be discharged promptly and in all respects to the extent
it is so set-off). Party X will give notice to the other party of any set-off
effected under this Section 6(f).

 

For this purpose, either the Early Termination Amount or the Other Agreement
Amount (or the relevant portion of such amounts) may be converted by Party X
into the currency in which the other is denominated at the rate of exchange at
which such party would be able, acting in a reasonable manner and in good faith,
to purchase the relevant amount of such currency. The term “rate of exchange”
includes, without limitation, any premiums and costs of exchange payable in
connection with the purchase of or conversion into the relevant currency.

 

If an obligation is unascertained, Party X may in good faith estimate that
obligation and set-off in respect of the estimate, subject to the relevant party
accounting to the other when the obligation is ascertained.

 

Nothing in this Section 6(f) shall be effective to create a charge or other
security interest. This Section shall be without prejudice and in addition to
any right of set-off, combination of accounts, lien or other right to which any
party is at any time otherwise entitled (whether by operation of law, contract
or otherwise).”

 

(F) Inconsistency Among Definitions or Provisions. In the event of any
inconsistency between the definitions or provisions in any of the following
documents, the relevant document first listed below shall govern: (i) a
Confirmation (with respect only to definitions in such Confirmation; provided,
however, that other provisions in a Confirmation will govern over inconsistent
provisions in the following documents to the extent that such Confirmation
explicitly states its intent to modify the following documents); (ii) the
Schedule to the ISDA Master Agreement; (iii) the ISDA Master Agreement; and (v)
the 2000 Definitions.

 

(G) Incorporation by Reference of Terms of the Loan Agreement. The covenants,
terms and provisions of, including all representations and warranties of Party B
contained in the Loan Agreement, as in effect as of the date of this Agreement,
are hereby incorporated by reference in, and made part of, this Agreement to the
same extent as if such covenants, terms, and provisions were set forth in full
herein. In the event of any inconsistency between the covenants, terms and
provisions of the Loan Agreement and this Agreement, the covenants, terms, and
provisions of the Loan Agreement shall govern. Party B hereby agrees that,
during the period commencing with the date of this Agreement through and
including such date on which all of Party B’s obligations under this Agreement
are fully performed, Party B will observe, perform, and fulfill each and every
such covenant, term, and provision applicable to Party B, as such covenants,
terms, and provisions, may be amended from time to time after the date of this
Agreement with the consent of Party A. Subject to Part 1(G)(i) of this
Agreement, in the event the Loan Agreement terminates or becomes no longer
binding on Party A prior to the termination of this agreement and any
Transactions outstanding hereunder, such covenants, terms, and provisions (other
than those requiring payments in respect of amounts owned under the Loan
Agreement) will remain in force and effect for purposes of this Agreement as
though set forth in full herein until the date on which all of Party B’s
obligations under this Agreement are fully performed and this Agreement is
terminated.

 

5



--------------------------------------------------------------------------------

[LETTER HEAD APPEARS HERE]

 

(H) Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of the Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction. The parties hereto
shall endeavor in good faith negotiations to replace the prohibited or
unenforceable provision with a valid provision, the economic effect of which
comes as close as possible to that of the prohibited or unenforceable provision.

 

(I) WAIVER OF JURY TRIAL. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY TRIAL OR LITIGATION ARISING OUT OF OR IN CONNECTION WITH
ANY TRANSACTION OR THIS AGREEMENT.

 

(J) No Reliance. In connection with the negotiation of and entering into this
Agreement, any Credit Support Document and each Transaction (i) the other party
hereto is not acting as a fiduciary or a financial or investment advisor for it;
(ii) it is not relying upon any advice, counsel or representations (whether
written or oral) of the other party hereto other than the representations
expressly set forth in this Agreement, in such Credit Support Document and in
any Confirmation; (iii) the other party hereto has not given to it any advice or
counsel as to the expected or projected success, return, performance, result,
consequence or benefit (either legal, regulatory, tax, financial, accounting, or
otherwise) of this Agreement, such Credit Support Document or such Transaction;
(iv) it has consulted with its own legal, regulatory, tax, business, investment
financial and accounting advisors to the extent it has deemed necessary and has
made its own investment, hedging, and trading decisions (including decisions
regarding the suitability of such Transaction pursuant to this Agreement) based
upon its own judgment and upon any advice from such advisors as it has deemed
necessary and not upon any view expressed by the other party hereto; (v) it has
determined that the rates, prices, or amounts and other terms of such
Transaction in the indicative quotations (if any) provided by the other party
hereto reflect those in the relevant market for similar transactions, and all
trading decisions have been the result of arms length negotiations between the
parties; (vi) it is entering into this Agreement, such Credit Support Document
and such Transaction with a full understanding of all of the terms, conditions
and risks thereof (economic and otherwise), and it is capable of assuming and
willing to assume (financially and otherwise) those risks; and (vii) it is a
sophisticated investor.

 

(K) Events of Default. Section 5 of this Agreement is hereby amended as follows:

 

 

(i) Credit Support Default. Section 5(a)(iii) of this Agreement is hereby
amended by the addition of “or if there is no applicable grace period, one Local
Business Day after notice of such failure is given to the party or Credit
Support Provider (as the case may be)” after “elapsed” in the fourth line
thereof.

 

 

(ii) Bankruptcy. Section 5(a)(vii) of this Agreement is hereby amended by the
substitution of “60” for “30” in the thirteenth line thereof.

 

(L) Escrow. If by reason of the time difference between the cities in which
payments are to be made, it is not possible for simultaneous payments to be made
on any date on which both parties are required to make payments hereunder,
either party may at its option and in its sole discretion notify the other party
that payments on that date are to be made in escrow. In this case deposit of the
payment due earlier on that date shall be made by 2:00 p.m. (local time at the
place for the earlier payment) on that date with an escrow agent selected by the
notifying party, accompanied by irrevocable payment instruction (i) to release
the deposited payment to the intended recipient upon receipt by the escrow agent
of the required deposit of the corresponding payment from the other party on the
same date accompanied by irrevocable payment instructions to the same effect or
(ii) if the required deposit of the corresponding payment is not made on that
same date, to return the payment deposited to the party that paid it in escrow.
The party that elects to have payments made in escrow shall pay the costs of the
escrow arrangements and shall cause those arrangements to provide that the
intended recipient of the payment due to be deposited first shall be entitled to
interest on that deposited payment for each day in the period of its deposit at
the rate offered by the escrow agent for that day for overnight deposits in the
relevant currency in the office where it holds that deposited payment (at 11:00
a.m. local time on that day) if that payment is not released by 5:00 p.m. local
time on the date it is deposited for any reason other than the intended
recipient’s failure to make the escrow deposit it is required to make hereunder
in a timely fashion.

 

6



--------------------------------------------------------------------------------

[LETTER HEAD APPEARS HERE]

 

IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.

 

“Party A”   “Party B”

BANKNORTH, N.A.

 

Brookstone Company, Inc.

By:

 

David Strouse

 

By:

 

 

--------------------------------------------------------------------------------

Title:

 

VP, Treasury

 

Title:

 

 

--------------------------------------------------------------------------------

Date:

 

 

--------------------------------------------------------------------------------

 

Date:

 

 

--------------------------------------------------------------------------------

 

7